Citation Nr: 0638811	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a right knee disability 
secondary to a service-connected right heel disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran (appellant) served on active duty from August 
1968 to August 1972 and from September 1972 to September 
1974.  He appealed a decision by the Department of Veterans 
Affairs Regional Office (RO) at Cheyenne, Wyoming that denied 
service connection for a right knee disability, claimed as 
secondary to a service-connected right heel disability.  The 
veteran testified in September 2005 at a hearing at the RO 
(i.e., travel Board hearing).  A transcript of the hearing is 
in the claims folder.  


FINDING OF FACT

A right knee disability is not shown to be proximately due to 
or to have been aggravated by a service-connected right heel 
disability.  


CONCLUSION OF LAW

A right knee disability is not secondary to a service-
connected right heel disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appeal, the Board must 
ensure that VA has complied with the applicable 
responsibilities to inform and assist VA claimants.  As 
amended by the Veterans Claims Assistance Act of 2000 or 
VCAA, VA has both a duty to notify a claimant of evidence 
needed to substantiate a claim, and a duty to assist a 
claimant in obtaining necessary evidence.  38 U.S.C.A. 
§§ 5103, 5103A.  Under the duty to notify, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to obtain; and (3) that the claimant is expected to 
provide.  In addition, VA must (4) request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VA also is 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits and provide an examination when needed to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  
Following his October 2003 claim for service connection for a 
right knee disability secondary to his service-connected 
right heel disability, the RO in December 2003 provided him 
with a letter and attachment explaining the VCAA requirements 
for secondary service-connection claims.  He was told that he 
needed medical evidence of a current disability and evidence 
of a connection between his right knee and right heel, 
including consideration of secondary service connection by 
aggravation of the right knee by the right heel.  The RO told 
the veteran that he needed to provide this evidence.  The RO 
told the veteran that VA treatment records, as mentioned on 
his claim, had been received by the RO and that he had been 
scheduled for a VA examination.  

Although the RO did not tell the veteran directly that he had 
to provide everything in his possession pertaining to the 
claim, the Board concludes that the veteran has not been 
prejudiced as a result because he explained in his notice of 
disagreement in February 2004 that there was no current 
medical history on his claim.  He said that it did no good to 
see doctors for the pain because they only wanted to 
prescribe ibuprofen and the x-rays appeared normal.  As to 
any opinion linking a right knee disability to service, the 
veteran testified that his VA treating physician concluded 
that it was "very possible" (transcript, p. 3) that the 
knee could be connected to the heel and sent him to a VA 
orthopedic doctor who merely interpreted the results of an 
MRI scan.  The orthopedic doctor, according to the veteran, 
informed him there was a meniscus tear, but "didn't say when 
the tear happened, how it happened, [or that] he had any way 
of knowing." (transcript p. 4)  In short, there is no 
indication of any pertinent written opinion or other 
pertinent evidence that might be in the veteran's possession 
that has not been obtained or submitted into the record.  

VCAA notice also applies to the various elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a service connection claim, such notice would 
apply not only to what information and evidence is necessary 
to substantiate a connection between the veteran's service 
and a claimed disability, but also notice that a disability 
rating and an effective date for the award of benefits would 
be assigned if service connection is warranted.  Notice as to 
a disability rating and effective date for an award was not 
provided in this case.  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with a decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  In this case, since the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

As to assistance in developing the claim, the service medical 
records are included in the claims file from earlier claims.  
The RO requested and obtained copies of VA outpatient records 
encompassing the dates of medical treatment provided by the 
veteran.  He did not identify any other sources of treatment.  
The RO also provided the veteran with a medical examination 
for his right knee and obtained a medical opinion as to the 
likelihood that a right knee condition was due to a service-
connected right heel disability.  Neither the veteran nor his 
representative has identified any additional information that 
could be obtained or submitted any further evidence.  The 
Board concludes that the RO has complied with the VCAA duty 
to assist requirements in compliance with VA's procedural 
obligations in this case.  

Turning to the merits of the appeal, the service medical 
records do not show any abnormalities in regard to the right 
knee and the veteran does not contend that he had any knee 
problems during service.  He testified that his right heel 
had been bothering him since he slipped " in '71 or '72, 
somewhere in there" while changing a helicopter blade and he 
landed on the pavement (transcript, p. 6).  The service 
medical records do not document treatment for any such 
injury, but do show treatment throughout much of service for 
tinea pedis or athletes foot of the right heel.  In a January 
1975 rating decision, the veteran was granted service 
connection for tinea pedis of the right heel (0 percent) 
after a VA examination in December 1974 showed a 1 by 1 and 1/2 
inch scar in the right heel area in connection with the 
veteran's history of recurrent fungal infection.  

The veteran stated on his compensation claim in October 2003 
that he had received treatment at the Cheyenne VA medical 
center since September 2003 for his right knee.  Medical 
records from the facility show that he was seen in February 
2001 for left foot pain in the arch of the foot and base of 
the toes.  He said that he was "injured 20 years ago" and 
had also received treatment several years earlier for similar 
symptoms in the right foot.  The diagnostic assessment was 
left foot pain, possible post-traumatic.  On a podiatry 
consultation in April 2001, he related a history of trauma to 
the left foot "years ago" that was treated through 
Workman's Compensation.  The diagnostic impression was mild 
plantar fasciitis.  Treatment with orthotics was planned with 
monitoring for a possible neuroma.  He reportedly was no 
longer having pain in the heel in September 2001 after 
adjustments to his orthotics.  Further adjustments were made 
in 2002  In March 2002, metatarsalgia of the lateral left 
foot was improving with orthosis.  On a May 2003 visit, the 
veteran complained that his right knee bothered him.  The 
diagnostic assessment was right knee pain, etiology unclear.  
X-rays of the right knee were normal.

When examined in January 2004 for compensation purposes, the 
veteran gave a history of treatment in service for a heel 
injury.  He said that he still had heel pain and had to walk 
in front of the foot rather than heel to toe.  He felt that 
the current altered gait had put undue stress on his knee.  
He said that the knee had been bothering him for 5 to 6 
years, and constantly in the last 2 years.  The veteran 
ambulated without complaints, favoring the right side in his 
gait.  There was crepitation and pain with pressure over the 
patella.  The assessment was clinical evidence of femoral-
patellar syndrome due to pain and crepitation beneath the 
patella.  The physician reported that this would be unrelated 
to any prior heel injury and alteration of gait.  

Secondary service connection is awarded when a disability is 
proximately due to or a result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

In this case, the medical evidence does not support either 
theory of secondary service connection-proximate cause or 
aggravation.  To the contrary, the medical opinion evidence 
from the VA compensation examination was that the pain and 
crepitation causing femoral-patellar syndrome in the right 
knee were unrelated to any prior heel disability and 
resulting alteration of gait as contended by the veteran.  
The veteran's lay testimony is not competent evidence in 
regard to whether his right knee disability is secondary to a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (lay statement not competent to provide 
evidence of medical nexus because laypersons are not medical 
professionals).  

Other VA medical records show that the veteran was treated 
with orthotics of both feet, as he has contended, but the 
symptoms and treatment were not medically linked in any way 
to the service-connected heel disability or cited as a cause 
of right knee pain.  Although the veteran testified that a VA 
doctor had concluded that it was very possible that the right 
knee could be connected to the heel, there is no statement or 
opinion of record by a treating physician indicating such a 
relationship.  The opinion from earlier VA treatment records 
that right knee pain was of unclear etiology is not 
supportive of the veteran's claim.  If the veteran secures 
favorable medical evidence of a secondary relationship due to 
tinea pedis, of course, it may afford a basis for reopening 
the right knee claim with new and material evidence.  Any 
such claim should be initiated with the RO.  On the basis of 
the current record, however, the preponderance of the 
evidence is against the claim and the appeal must be denied.  
The benefit-of-the-doubt rule is inapplicable when the 
preponderance of the evidence weighs against the claim.  


ORDER

Entitlement to service connection for a right knee disability 
secondary to a service-connected right heel disability is 
denied.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


